Exhibit 12.1 CHARTER COMMUNICATIONS HOLDINGS, LLC AND SUBSIDIARIES RATIO OF EARNINGS TO FIXED CHARGES CALCULATION (In millions) Year Ended December 31, 2003 2004 2005 2006 2007 Earnings Loss from Operations before Minority Interest and Income Taxes $ (745 ) $ (3,614 ) $ (830 ) $ (1,104 ) $ (1,346 ) Fixed Charges 1,493 1,625 1,746 1,818 1,818 Total Earnings $ 748 $ (1,989 ) $ 916 $ 714 $ 472 Fixed Charges Interest Expense $ 1,452 $ 1,576 $ 1,696 $ 1,779 $ 1,785 Amortization of Debt Costs 34 42 43 32 26 Interest Element of Rentals 7 7 7 7 7 Total Fixed Charges $ 1,493 $ 1,625 $ 1,746 $ 1,818 $ 1,818 Ratio of Earnings to Fixed Charges (1) - (1)Earnings for the years ended December 31, 2003, 2004, 2005, 2006 and 2007 were insufficient to cover fixed charges by $745 million, $3.6 billion, $830 million, $1.1 billion, and $1.3 billion, respectively.As a result of such deficiencies, the ratios are not presented above.
